                                                                            FILED
                                                                           JAN 07 2019
                   IN THE UNITED STATES DISTRICT COURT                     Clerk, U
                       FOR THE DISTRICT OF MONTANA                        ~~tricto,1  Courts
                                                                            tssouta o·o_ntana
                                                                                     ,v,sion
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                              CR 18-45-M-DWM

                             Plaintiff,                       ORDER

             vs.

 WILLIAM MIKEL TILLMAN,

                             Defendant.


      This matter comes before the Court on the United States' motion for final

order of forfeiture.   Having reviewed said motion, the Court finds:

       1.     The United States commenced this action pursuant to 18 U.S.C.

§ 492; Rule 32.2, Federal Rules of Criminal Procedure.

      2.      A preliminary order of forfeiture was entered on October 12, 2018.

(Doc. 42.)

      3.      All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(l ).

(Doc. 44.)

      4.      It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 492; Rule 32.2, Federal Rules of Criminal Procedure.
      It is therefore ORDERED, DECREED AND ADJUDGED that:

      1.    The unopposed motion for final order of forfeiture (Doc. 50) is

GRANTED.

      2.    Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 492; Rule 32.2, Federal Rules of

Criminal Procedure, free from the claims of any other party:

   • Epson Stylus scanner/printer, Model CS8400, bearing serial number
     K4QY326672;

   • Epson Stylus scanner/printer, Model NX330, bearing serial number
     NA3Y063777;

   • Epson scanner/printer, Model XP-310, bearing serial number S56P092689;

   • Cricket cell phone, Model ZTE, bearing serial number 329F8371656E;

   • Apple iPhone, Model A1532, bearing IMEi number 358533058147917;

   • black Motorola cell phone, Model XTl 767, bearing IMEi number
     353308080491426;

   • black Alcatel cell phone, Model 50980, bearing IMEi number
     014678000930815;

   • silver and white Apple iPod, Model A1421, bearing serial number
     CCQNQAHLG22V;

   • Coleman cooking burner with case;

   • Two cooking pots;

   • One gallon of "Super Clean" cleaning solution;


                                         2
   • One gallon of Prestone antifreeze;

   • Three genuine $50 U.S. currency notes (Secret Service item CE74);

   •   17 genuine $10 U.S. currency notes (Secret Service items CE75 and CE76);

   • Five genuine $5 U.S. currency notes (Secret Service item CE75);

   • Three used Epson printer ink cartridges;

   • Four unopened Epson printer ink cartridges; and

   • One half-sheet of paper with copies of counterfeit notes.

       3.    The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.
                     ~I--
       DATED this _-7_ _ day of January, 2019.




                                                          OLLOY, District Judge
                                                         istrict Court




                                           3
